


110 HRES 1087 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1087
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2008
			Ms. Kaptur submitted
			 the following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the North American Free Trade Agreement must be
		  renegotiated to foster fair trade that truly benefits all the people of Canada,
		  the United States and Mexico.
	
	
		That it is the sense of the House of
			 Representatives that the North American Free Trade Agreement must be
			 renegotiated to foster fair trade that truly benefits all the people of Canada,
			 the United States, and Mexico.
		
